




AMENDMENT NO. 4 TO
CREDIT AGREEMENT
This Amendment No. 4 to Credit Agreement (this “Agreement”) dated as of April
11, 2014 is among Mid-Con Energy Properties, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantor (as defined below), the parties that are
"Lenders" to the Credit Agreement referred to below (the “Lenders” and
individually, a “Lender”), Royal Bank of Canada, as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”) and as the LC
Issuer.
RECITALS
A.    The Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of December 20, 2011, as amended by that
certain Agreement and Amendment No. 1 to Credit Agreement dated as of April 23,
2012, as amended by that certain Agreement and Amendment No. 2 to Credit
Agreement dated as of November 26, 2012 and as amended by that certain Agreement
and Amendment No. 3 to Credit Agreement dated as of November 5, 2013 (as the
same may be amended, modified or supplemented from time to time, the “Credit
Agreement”).
B.    In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interest in
Borrower, executed and delivered that certain Guaranty dated as of December 20,
2011 (as the same may be amended, modified or supplemented from time to time,
the “Guaranty”) in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as defined in the Guaranty) pursuant to which it became a
Guarantor.
C.    The Borrowing Base is to be increased to $170,000,000 from its current
$150,000,000 and Borrower desires to change the Percentage Shares of the Lenders
resulting in changes to each Lender’s Percentage Share as set forth on the
Lenders’ Schedule.
D.    To effect the change in the Percentage Shares of the Lenders and subject
to the terms set forth herein, (i) Royal Bank of Canada has agreed to decrease
its Percentage Share, (ii) BOKF, NA, d/b/a The Bank of Texas, has agreed to
decrease its Percentage Share, (iii) Wells Fargo Bank, National Association has
agreed to decrease its Percentage Share, (iv) Comerica Bank has agreed to
decrease its Percentage Share and (v) The Bank of Nova Scotia has agreed to
increase its Percentage Share, all as set forth herein (Royal Bank of Canada,
BOKF, NA, d/b/a The Bank of Texas, Wells Fargo Bank, National Association and
Comerica Bank collectively called the “Reducing Percentage Lenders” and
individually a “Reducing Percentage Lender” and The Bank of Nova Scotia called
the “Increasing Percentage Lender”).
E.    The Borrower has also requested that the Lenders amend the Credit
Agreement to make certain other changes to the Credit Agreement to reflect this
Agreement.
THEREFORE, the parties hereto hereby agree as follows:



Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 1.03    Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II
AMENDMENT TO PERCENTAGE SHARES
Section 2.01    Assignment and Assumption. For an agreed consideration, each of
the Reducing Percentage Lenders hereby irrevocably sells and assigns to the
Increasing Percentage Lender, and the Increasing Percentage Lender hereby
irrevocably purchases and assumes from each of the Reducing Percentage Lenders,
subject to and in accordance with the terms and conditions of this Article II
and the Credit Agreement, as of the Effective Date (as defined in Article VI
hereof) such of each Reducing Percentage Lender’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent required to result in each Reducing
Percentage Lender and the Increasing Percentage Lender having the Maximum Credit
Amount, Commitment and Percentage Share identified on Schedule 1 attached to
this Agreement (including, without limitation, the Letters of Credit included in
such facilities) (the rights and obligations sold and assigned pursuant hereto
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Reducing Percentage Lenders and, except as
expressly provided in this Article II, without representation or warranty by the
Reducing Percentage Lenders.



-2-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




Section 2.02    Increasing Percentage Lender Agreement. Increasing Percentage
Lender:
(a)    represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement to
the extent of its Commitment (including the Assigned Interest) and (iii) it has
received such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
Reducing Percentage Lender; and
(b)    agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Reducing Percentage Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
Section 2.03    Reducing Percentage Lender Representations and Warranties. Each
Reducing Percentage Lender:
(a)    represents and warrants that (i) it is the legal and beneficial owner of
the Assigned Interest being assigned by it to the Increasing Percentage Lender,
(ii) the Assigned Interest being assigned by such Reducing Percentage Lender to
the Increasing Percentage Lender is free and clear of any lien, encumbrance or
other adverse claim created by such Reducing Percentage Lender and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;
and
(b)    assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
Section 2.04    Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the respective
Reducing Percentage Lender for amounts which have accrued to but excluding the
Effective Date and to the Increasing Percentage Lender for amounts which have
accrued from and after the Effective Date.





-3-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




ARTICLE III
AMENDMENTS
Section 3.01    Amendment to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follow:
(a)    The following definitions found in Section 1.1 (Definitions and
References) of the Credit Agreement are hereby amended to read in their entirety
as follows:
“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4.
“Loan Documents” means this Agreement, the Notes, the Security Documents,
Letters of Credit, LC Applications, Amendment No. 1, Amendment No. 2, Amendment
No. 3, Amendment No. 4 and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets, commitment letters, correspondence and
similar documents used in the negotiation hereof, except to the extent the same
contain information about Borrower or its Affiliates, properties, business or
prospects or specify fees to be paid).
(b)    The following new definition is added to Section 1.1 (Definitions and
References) of the Credit Agreement to appear therein in alphabetical order:
“Amendment No. 4” means that certain Amendment No. 4 to Credit Agreement dated
as of April 11, 2014, among the Borrower, the Guarantor, Royal Bank of Canada,
as Administrative Agent, a Lender and as LC Issuer and all of the Lenders.
(c)    Schedule 1 – Lenders Schedule - which is attached to the Credit Agreement
is hereby replaced in its entirety with Schedule 1 that is attached hereto.
ARTICLE IV
AGREEMENTS
Section 4.01    Commitments. Each Reducing Percentage Lender and the Increasing
Percentage Lender hereby acknowledges and confirms that, as of the date hereof
and after giving effect to this Agreement, its respective Commitment is as set
forth next to its name on Schedule 1 attached hereto.
Section 4.02    Breakage Costs. If, as a result of the changes in the Percentage
Shares of the Reducing Percentage Lenders effected hereby, any Reducing
Percentage Lender incurs any losses, out-of-pocket costs or expenses as a result
of any payment of Eurodollar Loans prior to the last day of the Interest Period
applicable thereto (whether by the Borrower or as a result of the reallocation
of the outstandings of the Eurodollar Loans under the Credit Agreement due to
the changes in the Reducing Percentage Lenders' Percentage Share) and such
Reducing Percentage Lender makes a

-4-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




request for compensation pursuant to Section 3.4 of the Credit Agreement, the
Borrower shall, within ten (10) days of any written demand sent by such Reducing
Percentage Lender to the Borrower through the Administrative Agent, pay to the
Administrative Agent for the account of such Reducing Percentage Lender any
amounts required under Section 3.4 of the Credit Agreement to compensate such
Reducing Percentage Lender for such losses, out-of-pocket costs or expenses
which it may reasonably incur as a result of such payment or reallocation
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Reducing Percentage Lender to fund or
maintain such Eurodollar Loan.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and (b) the Liens under the Security Documents are valid and subsisting
and secure Borrower's obligations under the Loan Documents.
Section 5.02    Guarantor’s Representations and Warranties. Guarantor represents
and warrants that: (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default has occurred which is continuing; and (c) the
Liens under the Security Documents to which Guarantor is a party are valid and
subsisting and secure Guarantor’s obligations under the Loan Documents.
ARTICLE VI
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the “Effective Date"):
Section 6.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Agreement duly and validly executed and delivered by the Borrower,
the Guarantor, the Administrative Agent, the Reducing Percentage Lenders and the
Increasing Percentage Lender;
(b)    a replacement Note for each Lender, in each case, in the amount of their
respective Percentage Share of the Maximum Credit Amount after giving effect to
this Agreement;

-5-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




(c)    favorable opinions of the Borrower’s and the Guarantor’s counsel dated as
of the date of this Agreement in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request.
Section 6.02    No Default. No Default shall have occurred which is continuing
as of the Effective Date.
Section 6.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the fees and disbursements of the Administrative
Agent’s outside legal counsel, in each case, pursuant to all invoices of the
Administrative Agent and/or such counsel presented to the Borrower for payment
prior to the Effective Date.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Effect on Loan Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantor, Administrative Agent, the LC
Issuer, the Reducing Percentage Lenders and the Increasing Percentage Lender
does hereby adopt, ratify, and confirm the Credit Agreement and each other Loan
Document, as amended hereby, and acknowledges and agrees that the Credit
Agreement and each other Loan Document, as amended hereby, is and remains in
full force and effect, and the Borrower and the Guarantor acknowledge and agree
that their respective liabilities and obligations under the Credit Agreement and
the other Loan Documents are not impaired in any respect by this Agreement.
(b)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.
(c)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.
Section 7.02    Reaffirmation of the Guaranty. Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of the Guaranteed Obligations
(as defined in the Guaranty), as such Guaranteed Obligations may have been
amended by this Agreement, and its execution and delivery of this Agreement does
not indicate or establish an approval or consent requirement by Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which Guarantor is a party).

-6-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------




Section 7.03    Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. This Agreement may be transmitted and/or
signed by facsimile, telecopy or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually‑signed originals and shall be binding on all Restricted
Persons and Lender Parties. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually‑signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
Section 7.04    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 7.05    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 7.06    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of New York and the laws of the United States, without
regard to principles of conflicts of laws.
Section 7.07    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]


EXECUTED to be effective as of the date first above written.
BORROWER:


MID-CON ENERGY PROPERTIES, LLC, a
Delaware limited liability company


By:    Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member


By:    Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By: _/s/ Jeffrey R. Olmstead______
Jeffrey R. Olmstead
President and Chief Financial Officer


GUARANTOR:


MID-CON ENERGY PARTNERS, LP, a
Delaware limited partnership


By:    Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By: _/s/ Jeffrey R. Olmstead______
Jeffrey R. Olmstead
President and Chief Financial Officer


ADMINISTRATIVE AGENT:


ROYAL BANK OF CANADA,
as Administrative Agent




By: /s/ Ann Hurley_________________    _
Ann Hurley
Manager, Agency




LENDERS:


ROYAL BANK OF CANADA
as a Lender and as LC Issuer


By: /s/ Don J. McKinnerney__________    _
Name: Don J. McKinnerney
Title: Authorized Signatory
                        


BOKF, NA, d/b/a The Bank of Texas
as a Lender


By: /s/ Thomas E. Stelmar, Jr.__________    _
Name: Thomas E. Stelmar, Jr.
Title: Senior Vice President


WELS FARGO BANK, NATIONAL ASSOCIATION
as a Lender


By: /s/ David C. Brooks____________    _
Name: David C. Brooks
Title: Director


COMERICA BANK
as a Lender


By: /s/ Haven C. Harper.____________    _
Name:    Haven C. Harper
Title: Corporate Banking Officer
THE BANK OF NOVA SCOTIA
as a Lender


By: /s/ Terry Donovan_____________    _
Name: Terry Donovan
Title: Managing Director



-7-
Amendment No. 4
Mid-Con Energy Properties, LLC
Credit Agreement

